66 N.Y.2d 980 (1985)
In the Matter of New City Jewish Center, Appellant,
v.
Barbara Flagg et al., Constituting the Board of Education of the Clarkstown Central School District, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 18, 1985.
Decided December 17, 1985.
Donald Tirschwell for appellant.
Warren E. Berbit and Ira M. Emanuel for Barbara Flagg and others, respondents.
Donald S. Tracy for R & R Construction, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (111 AD2d 814).